Citation Nr: 1514452	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In December 2011, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in September 2014, he withdrew his hearing request.


FINDING OF FACT

There is no evidence of any deformity of the Veteran's penis or loss of any part of the penis.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, DC 7522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in October 2010, the VA received the Veteran's claim for an increased rating on a Fully Developed Claim form (VA Form 21-526EZ).  In this regard, such form includes the information required by the VCAA.  Specifically, the form notified the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such form advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in February 2009 and December 2010.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Increased Rating for Erectile Dysfunction

The Veteran seeks a compensable rating for erectile dysfunction.

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's erectile dysfunction is evaluated as noncompensable under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31.

Under Diagnostic Code 7521, a 20 percent rating is warranted for removal of the glans of the penis.  Under Diagnostic Code 7520, a 30 percent disability rating if there is removal of half or more of the penis.

VA examination reports dated in February 2009 and December 2010 show that the Veteran's penis and urethra are normal.  There is no lay or medical evidence to indicate that an actual penile deformity is present, or that any portion of the penis or the glans of the penis has been removed, or that testis atrophy or removal is present.

Without evidence of deformity of the penis, the Veteran does not meet the criteria for a compensable rating under Diagnostic Codes 7520, 7521 or 7522.  Although the Veteran has been assigned a noncompensable rating for his erectile dysfunction, he is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.  The preponderance of the evidence is against the claim for a compensable rating for erectile dysfunction; there is no doubt to be resolved; and increased rating is not warranted.

The Board has also considered whether this matter should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (2014).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Throughout the appeal, the Veteran's service-connected erectile dysfunction has been manifested by a progressive inability to achieve and maintain an erection, without physical deformity of the penis, which is specifically contemplated by the schedular criteria (as discussed above), and those criteria are therefore adequate.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.


In the present case, the Veteran does not contend and the evidence does not suggest that his service-connected erectile dysfunction prevents him from obtaining or maintaining substantially gainful employment.  Accordingly, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

A compensable rating for erectile dysfunction is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


